Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
2.	Restriction is required under 35 U.S.C. 121 and 372.
3.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
4.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-26, drawn to “a coated fibre” (claims 1-25) and “a composite material” (claim 26).

Group II, claims 27-33, drawn to “a method of preparing a coated fibre”.
Group III, claim 34, drawn to “a method of preparing a composite material”.
5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
6.	While there is a technical relationship between the Groups set forth above, this technical relationship does not amount to a special technical feature.  The technical features which are common to Groups I-III, such as, a coated fibre comprising a fibre and a coating wherein the coating comprises nanoplatelets and a polymer, and has a layered structure comprising at least two bilayers, each bilayer comprising a nanoplatelet layer and a polymer layer, are taught by 
7.	During a telephone conversation with Mr. Todd Ostomel on July 26, 2021, a provisional election was made WITHOUT traverse to prosecute the invention of Group I, claims 1-26 (a coated fibre and a composite).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
8.	The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
9.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
10.	Claims 1-26 are objected to because of the following informalities:  
	As to Claims 1-26: The applicants are advised to replace the claimed “fibre” with “fiber”.
	As to Claim 8: Consistent with Page 8 lines 10-25 of the present specification, the applicants are advised to insert the phrase “wherein y is a variable amount of water”. 
	As to Claim 9: The applicants are advised to the claimed phrase “further comprising” with the new phrase “wherein the coated fiber further comprises”. 
	As to Claim 12: The applicants are advised to replace the claimed phrase “wherein the polymer comprises” with the new phrase “wherein the polycationic polymer is a poly(diallyldimethylammonium chloride) (PPDA)”. 
	As to Claim 13: The applicants are advised to replace the claimed “nanometres” with “nanometers”.
Appropriate corrections are required.

Specification-Objections
11.	The disclosure is objected to because of the following informalities: 
	At Page 2, line 21, of the present specification, the applicants are advised to correct the misspelling of “polyanionc” to “polyanionic”.  
	At Page 8, line 24, of the present specification, the applicants are advised to delete the term “Preferably” since it appears twice in the same sentence. 
Moreover, the applicants are advised to replace “fibre” throughout the instant specification to “fiber”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 5-8, 11-12, 17, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claims 5, 7, 11, 17, and 25-26:  These cited claims recite terms of preference (“such as” in claims 5 and 7; “for example” in claims 11 and 26; and “preferably” in claims 17 and 25), followed by narrower ranges and/or limitations.  By virtue of using these terms, these claims raise indefiniteness as to whether the scope of these claims is properly limited to the 
	It is further noted that since claims 6, 8 and 12 are dependent on claims 5, 7 and 11, they are rejected along with claims 5, 7 and 11 because they incorporate all the limitations of claims 5, 7 and 11, including those that are indefinite for the reasons provided above. 
	As to Claim 18: Claim 1, on which claim 18 depends from, do not provide any proper antecedent basis for the phrase “the aspect ratio” in claim 18 (Emphasis added). Thus, it is not clear what it is referring to.  
	Accordingly, the scope of these claims is deemed indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 23 recites “wherein the volume ratio of nanoplatelet to polymer may be about 80:20 to about 95:5.”  The phrase “may be” is an optional language and nowhere in claim 1, on which claim 23 depends from, mention a volume ratio.  Thus, claim 23 fails to properly further limit claim 1 since claim 23 does not require volume ratio.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5, 7, 9-12, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/0467081 (hereinafter referred to as “WO ‘214”).
	As to Claims 1-5, 7, 9-12, 23, and 26: WO ‘214 discloses a coated structure comprising a substrate having a surface and a coating substantially covering the surface, wherein the coating comprises a first layer comprising a polycation, a polyanion, or a polar, non-ionic water soluble polymer (corresponding to the claimed polymer layer and precursor layer comprising a polycationic polymer) and a second layer comprising a platelet having a thickness of thickness of 1 nm (corresponding to the claimed nanoplatelet layer and nanoplatelet monolayer) (Page 3, lines 14-20 and Page 9, lines 1-15).  This coating, according to WO ‘214, are formed by sequential deposition of alternating layers, thereby producing coatings having a bilayer structure, e.g., 20 bilayers (Page 2, lines 14-30, Page 3, line 30-Page 4, line 15, Page 6, lines 29-32, and Page 16, lines 1-30) inclusive of the claimed bilayer structure comprising at least two bilayers and at least 10 bilayers.  WO ‘214 also discloses that the platelets employed include, for example, graphenes, the polycation used includes polyelectrolytes, e.g., polydiallyldimethylammonium chloride (PDDA) (Page 8, lines 13-25 and Page 9, lines 1-15).  WO ‘214 further discloses using a plurality of these coated substrates together with a polymer matrix to prepare nanocomposites (Page 2, lines 1-10).  Moreover, since present claim 23 recites an optional language “may be”, the particular volume ratio is not required by the claim, and thus, WO ‘214 meets this optional limitation.
	However, WO ‘214 does not mention that their coated substrate is the claimed coated fiber with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.  Nevertheless, WO ‘214 does disclose that the substrate to be coated may be any suitable . 

15.	Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/046708 (hereinafter referred to as “WO ‘214”) as applied to claims 1-5, 7, 9-12, 23, and 26 above, and further in view of Drzal et al. (US 2008/0280031)2.
	The disclosure with respect to WO ‘214 in paragraph 14 is incorporated here by reference.  WO ‘214 does not specify their polyanion as including poly(sodium-4-styrenesulfonate) recited in claim 6.  WO ‘214 also does not specify their fiber substrate as including glass fiber recited in claim 25.  
	However, Drzal et al. also disclose using glass fiber as a substrate to be coated with a coating based on cationic or anionic polymer solution, wherein the anionic polymer includes polyelectrolytes, e.g., poly(sodium-4-styrene sulfonate), for the purposes of preparing coated fiber reinforcements having advantageous properties (Paragraphs [0013]-[0014], [0020], [0050]-0057], and [0064]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the glass fiber and poly(sodium-4-styrene sulfonate) taught by Drzal et al. as the . 

16.	Claims 1-5, 7, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grunlan et al. (WO 2015/148886; utilizing US 10,343,185 as its Equivalent). 
	It is noted that Grunlan et al. (WO 2015/148886) is used for date purposes only, and all column and line numbers cited below refer to its equivalent, namely, US 10,343,185. 
	The claims are directed to a coated fibre (fiber) comprising a fiber and a coating, wherein the coating comprises nanoplatelets and a polymer, wherein the coating has a layered structure comprising at least two bilayers, each bilayer comprising a nanoplatelet layer and a polymer layer.  By virtue of using the transitional phrase “comprising” the claimed coating and bilayers are open to other ingredients in addition to nanoplatelets and polymers.
	As to Claims 1-5, 7, and 23: Grunlan et al. disclose a coated substrate comprising any desirable substrate including, among other things, a fabric, e.g., acrylic fiber (corresponding to the claimed fibre or fiber) and a coating (Col. 1, lines 35-40 and Col. 2, line 65-Col. 3, line 35), wherein the coating has a multilayered structure comprising a bilayer (Col. 1, lines 40-65 and Col. 2, lines 20-40).  The bilayer, according to Grunlan et al., comprise an anionic layer and a cationic layer (Col. 1, lines 45-65), wherein the anionic layer is made of layerable materials including, inter alia, anionic polymers, colloidal particles, carbon-based fillers, and combinations thereof, and the cationic layer comprise, among other things, polymers, nanoparticles, carbon based fillers, e.g., carbon black or graphene, and colloidal particles, e.g., clay platelets having a diameter of 10-1000 nm and a thickness of 1 nm (Col. 3, lines 44-60 and Col. 4, lines 40-67, and Col. 23, lines 3-15).  These clay platelets taught by Grunlan et al. correspond to the claimed 
	However, Grunlan et al. do not specifically mention that their coating has a layered structure comprising at least two bilayers as required by the claims of the present application.
	Nevertheless, Grunlan et al. do disclose using a coating method to produce any number of desired layers on substrates, such as bilayers, trilayers, quad layers, pentalayers, and the link (inclusive of the claimed at least two bilayers), for the purposes of producing coated substrates with desired flame retardancy, antimicrobial properties, and antistatic properties (Col. 3, lines 1-20 and Col. 13, lines 45-66).  Thus, it would have been obvious to one of ordinary skill in the art to employ any number of desired layers on substrates, inclusive of the claimed at least two bilayers, with a reasonable expectation of successfully obtaining coated substrates with advantageous flame retardancy, antimicrobial properties, and antistatic properties suggested by Grunlan et al. 

17.	Claims 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grunlan et al. (WO 2015/148886; utilizing US 10,343,185 as its Equivalent) as applied to claims 1-5, 7, and 23 above and further in view of WO 2008/0212563 (hereinafter referred to as “WO ‘256”).
The disclosure with respect to Grunlan et al. in paragraph 16 is incorporated here by reference.  Grunlan et al. disclose that their colloidal particles present in the coating layer includes, among other things, inorganic hydroxides (Col. 4, lines 50-60), but do not specifically mention that their inorganic hydroxides are nanoplatelets having particular average widths, aspect ratios and thickness required by claims 16 and 18-21. 
	Nevertheless, WO ‘256 discloses the use of metal hydroxides in the form of nanoplatelets having an average thickness of 1-400 nm (overlaps with the claimed thicknesses of 10-30 nm and 10-50 nm), an average width of 30-3500 nm (overlaps with the claimed average width of 100-500 nm and inclusive of the claimed width size distributions) and an aspect ratio of 15-70 (overlaps with the claimed aspect ratio defined in claim 18 and 5-45 as recited in claim 16), for coating purposes (Paragraphs [0002], [0005]-[0006], and [0008]).  See also MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art employ the metal hydroxide nanoplatelets having the claimed aspect ratios, widths and thickness taught by WO ‘246 as the inorganic hydroxides of Grunlan et al. for coating purposes.  

Allowable Subject Matter
18.	Claims 13-15, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Correspondence
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 09/13/2019.
        2 Cited in the IDS submitted by applicants on 09/13/2019.
        3 Cited in the IDS submitted by applicants on 03/10/2020.